*66OÍIHIOH,
By his
Honor John St* Paul.
This caso a oraos up frota a City Court ana was haara ,na asoiaoa By one of tho judges alona, who thereafter reopened it and referred it to the full oeurt.
__ Tho Ibsuo is Briefly this: Can a commission merchant to whoa a customer has consÍgnea a carload of cattle for sale on commission, nalntaia an action for the commission' ho would hare earned, against the carrier who has noglig-ontly diverted the shipment to a competitor? po think he can.

1.

It is a recognized prinoiple of the law lie reliant, and hence of unirereal application, that the consignee or his transferee has the legal title to the property described in the Bill of Lading; and his muniment of title is tho hill of lading itself. Bank vs Meyer, 43 An 1. But neoesaarlly the owner of property is a "party" to the deed under which he halda. Seo also Dela Grange vs S. W. Telegraph Co. 26 Am. 383. Hence the consignee or his transferee nay sue director upon the hill of lading either for the property Itself or for any damage therste; and a recovery hy suoh consignee *67jri.li bar a reeerery by anjr Other person. Cellins vs Denver & Rio Gramde R. R. Co. 167 S. W. Rep 1178; Boston & Maine R. R. Co vs Warrior Mower Co. 76 Maine 251.
And of osaras it ia squally tras that where ths equitable title, 1. e, ths beneficiary Interest la the property, lisa la a one ene other than ths osaslenas, and ths oarrlsr has dellTersd the property, or aoeeunted for ths damage», to auoh other person, than Sqnity (natural or local) will like wise protest the oarrlsr against a double pnyaont. Sat la auoh oases ths sans Bquity should and will protest the oenalcass also te ths full extent of hie actual Interest In ths property* for Equity always deals OTsnhnndadly with all ths parties before it, aooerdlng to the Haxia that "He whs seeke equity, nust do equity"; and upon the Moral principle that one nust always do unto others as he would hare then de unte hln. C, C. 1966,
Henee when the just olalns of the equitable owner of the property hero been satisfied in full (as was ednittedly ths oase hero) it wsuld be oolarly Inadnisslble and absurd for the consignee to slain iron the oarrlsr any satisfaction In excess of his own interest in haring ths property delivered according to' oontraet, towit, his own adránoes er prsfita ox oonmis3ion; for he could not possibly reoorer nere.
*68^ aeaordinyiy the oensignoe nay maintain an action against th« aarrier who ha* braaohed th* eantraet ovan far th# »*l#A#f reaarerlng only hi* own advanons er profits *p eemaiealona. Missouri Pac. Ry Co. vs Peru-Van Zandt Co. 73 Kansas 295 ( 6 L. R. A. N. S. 1053); Clute vs Chicago, R. I & Pac Ry Co. 30 L. R. A. N. S. 1071.
XI.
Ihua undsr tho general law. St ia said however that nadar tho Camina lot of 1916, regulating Imtsratata ahipnants (aueh as this) tho only roterary that esn h* had under an interstate hill of lading is for aotual danace to the -property, and for nothing ole*. But this oaanot ha. The purpose of that aot was manifestly to rastrlet the right of interstate oarriors to Unit hy ooutraet their ooraaon law liability; that ia to say, it was intended to lnereaao the «arriera responsibility, net to deereasa it; in oth.-.r words, tho aat meant to benefit the shipper, not the warrior.
And that must surely bs a faulty interpretation of a 3tatuta which, by adhering to the words and overlooking its purpose, would convert an intendod benefit into an aotual disadvantage. Hence "Quod favore quo rundáis *69conatitafraa. ast, nuibnaftan oaeibua od laaalonep. sortro aojTwr.e iaraatna rldarla" Codex 1. 14. 6?
November 14th, 1921.
It is therefora ordered that- tha judgaeat appealed froa la affintad.
Haw Orleans, Sa,